Citation Nr: 1216674	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  01-09 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for heat stroke residuals, to include superior sinus thrombosis and migraine headaches.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel



INTRODUCTION

The Veteran had active duty service from May 1981 to September 1981.  She served as a member in the Army National Guard of Puerto Rico (PRANG) and had periods of active duty for training (ADT) and inactive duty for training (IDT) form February 1981 to September 1999.  

The matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

This matter was previously remanded by the Board in May 2004 and February 2007 for further development.  In January 2012, the Board referred the case for an expert opinion with the Veteran's Health Administration (VHA).  That opinion was received in March 2012.  All necessary development has been completed and this case is now before the Board for adjudication


FINDINGS OF FACT

The Veteran's current heat stroke residuals, diagnosed as chronic headaches, DVT, and sinus venous thrombosis, are related to an August 22, 1993 heat injury that was incurred during a period of inactive duty for training.   


CONCLUSION OF LAW

Residuals of a heat injury were incurred during IDT. 38 U.S.C.A. §§ 101, 1110 (West 2002); 38 C.F.R. § 3.6, 3.303 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial

Service Connection 

The Veteran seeks service connection for residuals relating to a heat stroke she experienced while on a period of IDT in August 1993.  Those residuals include, but are not limited to, superior sinus thrombosis and migraine headaches.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304. 

Service connection may be granted for disability resulting from disease or injury incurred during active duty for training (ADT), or injuries suffered during inactive duty training (IDT ) to include when a cardiac arrest or a cerebrovascular accident occurs during such training. See 38 U.S.C.A. §§ 101(24), 106.

Reserve and National Guard service generally means ADT and IDT.  ADT is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," that each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

IDT includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.

Active military service includes active duty, any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of IDT during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training. 38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).

Generally, an individual who has only Reserve or National Guard service (ADT or IDT with no active duty) is not a Veteran as legally defined.  In the service connection context, for example, this means that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to active duty, would not apply to ADT or IDT. 38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307.

Thus, service connection on a presumptive basis is not available where the only service performed is ADT or IDT. See Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Facts and Analysis 

In order to substantiate the Veteran's claim for service connection for residuals of a heat stroke/injury, the evidence must show that the residual conditions are the result of an injury sustained during a confirmed period of ADT or IDT.  A heat stroke, which is a type heat injury, will be considered an "injury" for purposes of this discussion.  See http://www.publichealth.va.gov/exposures/heat-injuries/index.asp. 

In this case, a September 1999 Line of Duty (LOD) determination reflects that the Veteran sustained a heat stroke at Fort Buchanan, Puerto Rico, on August 22, 1993.  

The LOD determination also indicates that the Veteran sought immediate emergency treatment for migraines at Levittown Municipal Hospital, and subsequently at San Pablo Hospital, prior to her hospitalization for sinus thrombosis in September 1993.  The LOD determination notes that the "disease" was incurred in the line of duty during a period of IDT.  

According to the Veteran's own account of the incident (which is attached to a Line of Duty (LOD) determination report), she was on a drill when she suffered a heat stroke accompanied by a severe headache on August 21, 1993.  On August 22, 1993, she returned for a second day of drill but continued to experience a severe headache.  She was later treated at the Levittown emergency room for complaints of a headache and severe right ear pain and ultimately diagnosed with a severe ear infection.  Following that episode, she reported that she was treated briefly by an Ear, Nose and Throat physician who prescribed an antibiotic and antihistamines.  An MRI conducted in September 1993 apparently revealed that she had sustained two episodes of parasagittal thromboses due to a sinus condition, and aggravated by an ear infection.  She reported being told by a private physician that the thrombosis may have been aggravated by the untreated heat stroke which occurred during a period of IDT.  

The contemporaneous San Pablo Hospital ER records show that the Veteran was treated on August 25, 1993 for right ear discomfort and a headache.  

On August 28, 1993, she was again treated in the San Pablo ER for a "severe right ear infection."  

Subsequent private treatment records show that the Veteran had been experiencing migraine headaches, body aches and general malaise for a period of one month leading up to a September 10, 1993 visit.  Records from the Las America Clinica confirm that she was hospitalized from September 11, 1993 to September 23, 1993, for thrombosis of the superior parasagittal sinus.  

A March 1995 PRARNG memorandum notes that the Veteran was referred to a Medical Evaluation Board based on two cerebral infarcts "due to acute/severe untreated sinus." 

In addition to the LOD report which notes "heat stroke" as the disease incurred in August 1993, service treatment records show that the Veteran previously suffered from heat stroke and mild heat exhaustion, on August 18, 1989 and November 4, 1989, respectively.  

A March 1999 letter from the Veteran's private physician, Dr. Ramos, reflects a history of superior sinus thrombosis in September 1993.  Dr. Ramos stated that the Veteran was suffering from migraines and hypothyroidism at that time.  She was stable until June 1994 at which time she was diagnosed with diabetes; in 1994, she was diagnosed with hypertension; in 1995, she was diagnosed with homocystinuria and started folic acid therapy to "avoid further thrombotic events;" and, finally, in October 1997, she developed right leg superficial phlebitis.  

In June 2004, the Veteran underwent a VA examination.  The VA examiner stated that her chronic, recurring migraine headaches appeared for the first time after her heat stroke.  He also concluded that her venous thrombosis was not associated with heat stroke, but secondary to homocystinuria -a metabolic disorder unrelated to heat stroke.  

A June 2004 addendum to the VA examination confirmed that the Veteran suffered from a "cerebral stroke," or parasagittal thrombosis in 1993, and that her headaches were at least as likely as not related to such disability.  He also opined that there was no causal relationship for any of the other noted conditions.  Notably, in forming his opinions, the examiner stated that there was no actual evidence in the claims file that the Veteran ever suffered from a heat stroke.  

In January 2011, the Board requested a medical expert opinion from a health care professional in VA's Veterans Health Administration (VHA). 38 C.F.R. § 20.901(a) (the Board may obtain a medical opinion from an appropriate health care professional in the VHA of VA on medical questions involved in the consideration of an appeal when, in its judgment, such medical expertise is needed for equitable disposition of an appeal). 

In a March 2012 opinion letter, the VHA physician reviewed the Veteran's claims file and noted complaints of headaches in September 1993, with increasing frequency and severity thereafter, and a diagnosis of superficial sinus thrombosis in September 1993 and superficial phlebitis (right lower extremity) in October 1997.   He also noted several previous episodes of heat stroke/heat exhaustion in 1989.  

The VHA physician stated that the "signs and symptoms" the Veteran experienced, were at least as likely as not related to the heat stroke episodes.  He explained that heat stroke will cause dehydration, increased hyperviscocity of the blood, and, in combination with the hyperhomocysteinemia, a person would "be prone to develop clots like sagital sinus thrombosis and/or DVTs."  Thus, he stated that it was "not possible to conclusively say that heat stroke did not contribute to thrombosis in addition to her underlying condition of hyperhomocysteinemia (homocystenuria)."  (Emphasis added).  He concluded that it was as likely as not that the Veteran's complaints were related to heat strokes and underlying homocystenuria that is a genetic underlying condition.  

In this case, service records clearly show that the Veteran sustained a heat injury while on a period of IDT on August 22, 1993.  This is confirmed by the LOD report, subsequent medical reports, and the Veteran's own statements.  

The remaining question here is whether the Veteran's claimed residual disabilities, namely, migraine headaches, deep vein thrombosis, and sinus venous thrombosis with transient right hemiparesis, are related to the heat injury sustained while on IDT.  The record contains two conflicting opinions on this matter.  On the one hand, the VA examiner concluded that the Veteran's thrombosis was not related to heat stoke but rather to homocystenuria (a genetic metabolic disorder).  On the other hand, the VHA examiner essentially opined that the disabilities were at least as likely as not related to both homocystenuria and heat stroke.  With respect to thrombosis, in particular, he was unable to conclude that the heat stroke did not contribute to such disability.  He reasoned that heat stroke symptoms (e.g., dehydration, increased viscosity of the blood, etc.,) along with homocysteinemia would, essentially, increase the likelihood of developing clots, thrombosis, and/or DVT.  In this regard, the Board acknowledges that the Veteran has a genetic disorder that may have additionally contributed to the residual thrombosis and/or DVT disabilities.  Nevertheless, the VHA examiner's opinion places the evidence at least in equipoise on the issue of whether thrombosis and DVT are residual disabilities of the IDT heat injury.  

In addition, the Board finds that the favorable opinion from the VHA examiner is more probative than the negative opinion from the VA examiner.  The VHA opinion was thorough, supported by a detailed explanation, based on a review of the claims file, and supported by the evidence of record, including the Veteran credible lay statements.  The VA examiner's opinion, on the other hand, provided no underlying rationale as to why the heat stroke did not result in the thrombosis or other residuals.  It was also factually inaccurate.  Indeed, in his addendum to the June 2004 examination, the VA examiner stated that there was "no evidence in the records...that the Veteran ever sustained a heat stroke."  As evidenced by the LOD report, this statement is simply not true.  For all of these reasons, the Board affords more probative value to the VHA examiner's opinion.  

With respect to migraine headaches, the Board notes that the medical evidence supports a finding that these, too, are residuals of the heat stroke.  In this regard, the June 2004 VA examiner diagnosed "chronic recurring headaches of the migraine type," and noted that the heat stroke was a precipitating factor.  In other words, they appeared for the first time only after the occurrence of the IDT heat injury.  (Note: other documented headaches prior to the heat stroke had been associated with sinusitis and are not related to the migraine type headache referred to here).  The VHA examiner also noted that the Veteran's complaints relating to migraine headaches started shortly after the heat injury and that they increased in frequency and severity thereafter.  He opined that such "signs and symptoms" were at least as likely as not related to the heat stoke episodes. 

The Veteran is to be afforded every reasonable doubt.  The Board has considered both the negative and positive evidence and finds that the evidence of record, both medical and lay evidence, is in relative equipoise as to the matter of whether the IDT heat injury resulted in the diagnosed residual disabilities (i.e., thrombosis, DVT, and migraine headaches).  Since the evidence in this case is so evenly balanced, the application of the benefit-of- the-doubt rule as required by law and VA regulations is to be applied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Accordingly, the Board accepts that while performing IDT, the Veteran sustained a heat injury.  In addition, a VHA examiner has opined that the subsequently diagnosed thrombosis, DVT, and migraine headaches are related to that heat injury.  In light of the foregoing, and resolving all reasonable doubt in the Veteran's favor, service connection for residuals of a heat stroke is granted.   


ORDER

Entitlement to service connection for heat stroke residuals, to include superior sinus thrombosis, DVT, and migraine headaches.  




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


